United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1955
                                    ___________

United States of America,              *
                                       *
             Appellee,                 *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the
$18,100.00 in United States Currency; * Western District of Arkansas.
                                       *
             Defendant,                *    [UNPUBLISHED]
                                       *
Patricia L. Booker,                    *
                                       *
             Appellant.                *
                                  ___________

                              Submitted: July 7, 2006
                                 Filed: July 10, 2006
                                  ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Patricia L. Booker appeals the judgment of the district court1 denying her claim
in this civil forfeiture action under 21 U.S.C. § 881(a)(6). After our careful review,
we conclude that the district court properly determined Booker did not establish an



      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
ownership interest in the defendant currency. Accordingly, we affirm. See 8th Cir.
R. 47B.
                        ______________________________




                                       -2-